Citation Nr: 9929205	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  99-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right ear 
infection.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to April 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for right 
ear infection and right ear hearing loss are not plausible.


CONCLUSION OF LAW

The claims for service connection for right ear infection and 
hearing loss are not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may address the merits of the appellant's 
claims it must, first be established that the claims are 
well-grounded.  In this regard, a person who submits a claim 
for VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, the veteran's claims are not 
well-grounded.

Factual Background

The veteran's service medical records show that he was 
diagnosed with quiescent otitis in October 1955.  In February 
1956 the veteran was seen for a perforated ear drum.  There 
was no indication which eardrum was perforated.  It was 
further noted that the examination was otherwise negative and 
the veteran was returned to duty.  During a February 1956 
psychiatric evaluation, the veteran indicated that he began 
having ear aches while serving in Korea and that a physician 
had told him that he had two punctured eardrums.  A March 
1956 ear, nose and throat (ENT) consultation report shows 
that the veteran complained of a right ear ache of nine 
months' duration.  The examination was completely negative 
for any findings.  The March 1956 Medical Board evaluation 
shows that the veteran was recommended for discharge for 
chronic schizophrenic reaction that existed prior to service.  
The report further indicates that the veteran was seen in the 
EENT clinic with complaints of a right earache of nine 
months' duration and that a thorough examination was 
completely negative for any findings in either ear. 

In September 1956, the veteran filed a claim for right ear 
hearing loss.  However, the RO was unable to develop the 
claim and it was considered abandoned.

During his admission to a VA hospital in February 1973, the 
veteran gave a history of a right ear infection in Korea and 
complained that it occasionally would "break[s] open" and 
he had the sensation of air going through the ear.  The 
examiner observed that the veteran's right ear was not 
draining at the time and opined that the veteran might be 
confusing arthritic changes in his right temporomandibular 
joint with actual ear complaints.  A consultation report 
during his admission indicates that the veteran had 
infectious processes in his right ear in the past and had 
atrophic scarring and some tympanal sclerosis also.  The 
examiner noted that if the veteran got an infection he could 
easily develop a recurrence of the middle ear otitis on the 
right side and his ear could drain because of a malfunction 
in his Eustachian tube.  The diagnosis was otitis externa, 
chronic, not extremely active.  

In February 1974, during a VA hospital admission, the veteran 
complained of recurrent fungus problems in his right ear of 
many years' duration.  At that time he had some white exudate 
in his right ear canal and drum without any evidence of 
diminished hearing.  He was treated with therapeutic vitamins 
and ear drops without recurrence.  The veteran was diagnosed 
with chronic right external otomycosis and also with 
degenerative arthritis of his right temporomandibular joint.

Subsequent VA treatment records show that the veteran was 
treated intermittently  for ear complaints, and primarily for 
right ear complaints.  A March 1980 progress note indicates 
that the veteran had good bilateral hearing.  

An April 1995 VA general medical examination shows that the 
veteran had some mild retraction of his tympanic membranes, 
but that the examination of his ears was otherwise 
unremarkable.

Victoria Andersen, M.D., in a January 1996 evaluation of the 
veteran's back, noted his stated history of ear disease since 
his service in Korea and that he stated that it got worse in 
cold weather, affected his jaw and impaired his hearing.  At 
the time of the examination, his tympanic membranes were 
equally reactive to light reflux.

During his May 1996 personal hearing, the veteran testified 
that he had an ear problem for which he had been receiving 
treatment at VA since 1957.  

Although the veteran gave a history of being treated at the 
VA facility in Hot Springs, South Dakota, from 1956 to 1972, 
a September 1997 letter from that facility indicates that a 
search of the its computer and retired records revealed that 
there was no record of his being treated at the facility 
during that time period.

During his July 1999 Travel Board hearing before the 
undersigned Member, the veteran testified that during his 
service his jaw would lock up in cold weather and he reported 
to sick call at those times.  He was given medication and 
eardrops to relieve his symptoms.  If he slept on his right 
side, he also noticed that his ear would drain a reddish 
crust mixed with liquid.  He denied any problems with his 
ears or jaw prior to his service.  During an examination for 
a Social Security Administration determination, a physician 
examined his ears and told him they were scarred.  His 
military occupational specialty was light weapons infantryman 
and he testified that he had an M-1 and Browning handgun 
during service, but was never exposed to the larger guns.  He 
believed he had right ear hearing loss as a result of 
recurrent infections rather than acoustic trauma.  He 
testified that he has continuous pain in his right ear, which 
he described as similar to a headache.  His ear problems were 
worse in the winter time.  He further testified that he first 
sought treatment for his ears at VA in 1957.  He denied any 
fights prior to or during his service.  

Analysis

Although the veteran contends that he has recurrent right ear 
infections and hearing impairment as a result of his service, 
he is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A review of the evidence does not show any current hearing 
loss and a March 1980 treatment record showed normal 
bilateral hearing.  The only history that the veteran 
developed a hearing loss and a chronic right ear infection in 
service was related by the veteran to Dr. Anderson in January 
1996; however, a diagnosis was not rendered, and there has 
been no medical evidence to relate any present ear problems 
to service.  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  Moreover, presuming without conceding that the 
veteran does have current right ear hearing loss, he has 
failed to provide competent medical evidence of a nexus 
between any current right ear hearing loss and his service, 
any incident therein or any service-connected disability; an 
essential element to his claim.

Likewise, there is no medical or other competent evidence of 
record suggesting that the veteran had any right ear 
infection or hearing impairment related to his service or any 
incident therein.  In this regard, the Board notes that many 
of the medical records record the veteran's history of right 
earaches since his service in Korea.  However, evidence, 
which is simply information recorded by a medical examiner 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The initial 
post service treatment for the veteran's right ear complaints 
was almost twenty years after his discharge.

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for right ear infection and hearing loss.


ORDER

Service connection for right ear infection and hearing loss 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

